Coxa, J.
The power of a court of equity, by petition in the main suit against a manufacturer, to restrain a complainant from bringing further *52suits against the purchasers or users of a patented article, seems to be recognized in this country, and to be founded upon sound principles of equity. Ide v. Engine Co., 31 Fed. Rep. 901; Allis v. Stowell, 16 Fed. Rep. 783; Birdsell v. Manufacturing Co., 1 Hughes, (U. S.) 64. Also the unreported cases of National Cash Register Co. v. Bensinger Self-Adding Cash Register Co., decided by Judge Blodgett in the northern district of Illinois, and Consolidated Store Service Co. v. Lamson Consolidated Store Service Co., decided by Judge Nelson of this district. Recognizing the existence of the power of this court to restrain the complainant, as prayed for, the only question which remains is whether the defendants have made out a case upon their affidavits which entitles them to this relief. I think an examination of the affidavits shows that the numerous suits brought by the complainant against the customers of the defendants are vexatious and oppressive, and that therefore an injunction should be granted as prayed for.
Injunction granted.